Citation Nr: 9908920	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-16 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for essential 
hypertension.

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1964 to 
June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating action in which 
the RO granted service connection for PTSD and assigned a 30 
percent disability rating, and denied service connection for 
bilateral defective hearing, tinnitus, a skin disorder, and 
essential hypertension.  The veteran appealed all issues and 
requested a hearing at the RO before a member of the Board.  
In April 1998, the veteran appeared at the RO for a 
videoconference hearing before the undersigned member of the 
Board in Washington, D.C., in lieu of a Travel Board hearing.  
At his hearing, the veteran withdrew his appeal of the denial 
of service connection for tinnitus.  

In May 1997, the veteran filed an application for a total 
rating for compensation purposes based on individual 
unemployability (TRIU) due to service connected disabilities.  
The claims folder contains page 2 of a rating decision dated 
in October 1997 which apparently denied this claim.  However, 
without the first page of the rating decision, it is unclear 
whether the veteran received the full rating decision.  In an 
October 1997 Supplemental Statement of the Case, the RO 
addressed the issue of entitlement to a TRIU on the basis 
that the issue was inextricably intertwined with the claim 
for an increased rating for PTSD.  The Board disagrees with 
the finding that the TRIU issue is inextricable intertwined 
with the increased rating for PTSD, see Parker v. Brown, 7 
Vet. App. 116 (1994) (finding that a claim is intertwined 
only if the RO would have to reexamine the merits of any 
denied claim which is pending on appeal before the Board), 
and is not properly before the Board at the present time in 
the absence of proper notice and a timely notice of 
disagreement (NOD).  The matter is referred to the RO so that 
the veteran may be provided with a complete copy of the 
October 1997 rating decision, along with a notice of his 
procedural and appellate rights on that issue.  If a timely 
NOD) is filed, the RO should, at that point, issue a 
Statement of the Case with respect to that issue and process 
the matter for appeal to the Board in accordance with the 
usual procedures.  

REMAND

I.  Service Connection

Initially, the Board notes that the veteran's DD-214 reflects 
active military service from October 1964 to June 1969, with 
3 years, 4 months and 28 days of other service.  The 
veteran's service personnel records are in the claims folder.  
The record of assignments indicates that the veteran had 
service with the National Guard from May 1961 to June 1963 
)indicated not to be active duty), and enlisted service from 
June 1963 to October 1964.  In addition, the veteran was is 
reported to have used a different name during part of his 
service in connection with duty with an intelligence unit; he 
has submitted copies of two sets of dog tags, one for each of 
the names.  

a.  Bilateral Defective Hearing

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 and 4,000 Hertz (Hz.) is 40 decibels (db) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hz are 
26 db or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).  

On enlistment examination in June 1963, an audiogram, 
converted from ASA to ISO, revealed pure tone thresholds, in 
decibels, of 5, 0, 0, 15 and 0 in the right ear, and 5, 0, 0, 
15, and 0 in the left ear, at 500 Hz, 1000 Hz, 2000 Hz, 3000 
Hz, and 4000 Hz, respectively.  On separation examination in 
February 1969, an audiogram revealed pure tone thresholds, in 
decibels, of 10, 20, 15 and 15 in the right ear and 10, 0, 0 
and 5 in the left ear, at 500 Hz, 1000 Hz, 2000 Hz, and 4000 
Hz, respectively.

On VA audiological examination in September 1996, the veteran 
reported that he has to ask others to repeat themselves; he 
has trouble hearing conversations.  He indicated that he was 
around artillery in service.  On VA audiometric examination 
the veteran had pure-tone thresholds in the right ear of 20 
db, 25 db, 35 db, 35 db, and 45 db, at 500, 1,000, 2,000, 
3,000, and 4,000 Hz, with an average of 35 db.  Speech 
recognition was 94 percent in the left ear.  Pure-tone 
thresholds in the left ear were 10 db, 10 db, 25 db, 30 db, 
and 30 db, at 500, 1,000, 2,000, 3,000, and 4,000 Hz, with an 
average of 23.75.  Speech recognition was 98 percent in the 
left ear  The diagnostic impression was normal to moderate 
sensorineural hearing loss, bilaterally.  Speech 
discrimination scores were excellent.

At his videoconference Board hearing in April 1998, the 
veteran indicated that his hearing had been tested at the 
time of an employment physical in 1969 for Bethlehem Steel 
Company.  The veteran indicated that he might be able to 
obtain a copy of this employment physical.  No additional 
records have been submitted by the veteran.

While it does not appear the claim for service connection for 
bilateral defective hearing is well-grounded at the present 
time, at least with respect to the left ear, the United 
States Court of Veterans Appeals (Court) has held that if the 
record suggests that evidence exists which could make a claim 
well-grounded, the VA has the duty to inform the veteran of 
his right to submit that evidence.  Robinette v. Brown, 8 
Vet.App. 69 (1995).  Considering the veteran's testimony at 
his videoconference hearing as to the existence of an 
audiometric examination from 1969 that was conducted as part 
of an employment physical, it is the opinion of the Board 
that remand is warranted to obtain this evidence.  

If the veteran's claim is thereafter determined to be well-
grounded, the VA has a duty to assist in the development of 
the facts pertinent to such claim. 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998).  The has held that 
the duty to assist includes obtaining medical records to 
which the veteran has referred and obtaining adequate VA 
examinations; the Court has also stated that the Board must 
make a determination as to the adequacy of the record.  
Littke v. Derwinski, 1 Vet.App. 90 (1990).  The VA has a duty 
to search for VA records sought by the claimant. Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  The extent of any further 
actions necessary to fulfill the duty to assist remains to be 
determined by the RO after completion of the actions 
requested below.  

b.  Skin Disorder

The veteran's service medical records reflect that on 
enlistment examination in June 1963, the veteran did not 
report any history of treatment or diagnosis related to a 
skin disorder.  Skin examination was normal.  On examination 
in November 1963 for entrance into the OCS, the veteran 
indicated that he had been treated for a skin rash in 1961 at 
Lackland Air Force Base Hospital.  He was reportedly cured 
and released after five days.  

In June 1964, the veteran was treated for what was indicated 
to be poison ivy.  The veteran was prescribed medication.  
The veteran returned on June 15, 1964, with the same 
complaint and very little improvement.  He was prescribed a 
hydrocortisone cream and referred to the dermatology clinic.  
A consultation sheet in June 1964 notes that the veteran had 
a history of atopic dermatitis in 1961 in San Antonio; he 
reportedly had no problem during childhood in Tucson, 
Arizona.  Diagnosis was made of a dermatitis venenata and the 
veteran was placed on a one week dose of medication.  Most of 
the dermatitis cleared but the veteran returned in July 1964 
with weeping erythematous crusting dermatitis of his face, 
hands and legs.  He was prescribed Periactin and 
Triamcinolone as previously, with the addition of 
tetracycline.  The veteran continued to receive treatment for 
an acute exacerbation of atopic dermatitis through September 
1964 which included a hospital admission to the Ft. Sill Army 
Hospital on September 4, 1964.  He improved significantly and 
was discharged on September 7, 1964.  On September 25, 1964, 
recorded clinical data reflected that the veteran had 
exfoliated almost completely with 2/3 body involvement.  He 
was readmitted for a four day period with the same treatment 
as previously with good response.  In October 1964, the 
veteran was readmitted again after presenting with 
significant recurrence and worsening of his symptoms.  The 
veteran was subsequently transferred to Brooke Army Hospital.  
On discharge from the Brooke Army Hospital, the diagnosis had 
been changed to neurodermatitis.  In October 1964, the 
veteran was profiled for generalized neurodermatitis 
disseminata.  On periodic annual examination in January 1965, 
the veteran was noted to be receiving treatment for contact 
dermatitis which was resolving.  On periodic annual 
examination in December 1965, the veteran was noted to have 
neurodermatitis on his elbows.  Periodic annual examination 
in February 1968 was negative for diagnosis or treatment of a 
skin disorder.  In February 1969 at an examination for 
purposes of his release from active duty, skin examination 
was normal.  By February 27, 1969, clinical data reflects 
that the veteran's symptoms had disappeared with medication.  
He was prescribed additional medication at that time for mild 
neurodermatitis.  Separation examination in June 1969 was 
also negative for treatment or diagnosis of a skin disorder.

Post-service treatment records reflect that in December 1976, 
the veteran underwent an excision and biopsy of a lipoma from 
the posterior neck and a lipoma of the right foot at Franklin 
Square Hospital in Baltimore, Maryland.

Records from the White Marsh Medical Center reflect 
intermittent treatment for a variety of skin disorders, 
variously diagnosed as psoriasis and rashes beginning in 
1989.

Records dated in January 1994 from Michael M. Kostenko, D.O., 
reflect that the veteran was noted to have multiple lipomas 
and multiple sebaceous cysts.  He was referred to the 
Beckley, West Virginia VA Medical Center for further 
evaluation and Agent Orange protocol examination.  The 
veteran was seen for an Agent Orange protocol examination in 
December 1993, at which time his skin was found to be normal.

On VA dermatological examination in September 1996, the 
veteran reported the onset of eczema in service during the 
summer of 1964.  He indicated that he had been hospitalized 
for two weeks at Ft. Sam Houston hospital because of this 
skin problem.  The veteran complained of itching dermatitis 
which was unsightly and makes him nervous.  He rubbed and 
scratched his skin.  On examination, the veteran was found to 
have lichemified hyperpigmented dermatitis on his forehead 
and right forearm.  There was a 1 inch by one and one-half 
inch plaque on his right cheek.  The diagnostic impression 
was chronic eczematoid dermatitis, neurodermatitis, chronic 
anxiety tension state and basal cell carcinoma of the right 
cheek.  The examiner commented that the veteran's nerves were 
aggravating his dermatitis, but that there was no 
relationship between the veteran's dermatitis and Agent 
Orange.

On VA general medical examination in September 1996, the 
veteran was noted to have a history of contact dermatitis 
since 1961, prior to his period of service.  On examination, 
the veteran was noted to have contact dermatitis of the 
forehead, neck and right forearm with multiple nodules on the 
right side of his face.

VA outpatient treatment records reflect that the veteran was 
seen in the ENT clinic in December 1996 complaining of a 
recurrence of a soft tissue mass on the right posterior neck.  
He reported that the mass, a lipoma, was excised in 1975, and 
had gradually grown back since that time.  He complained of 
enlargement and pain.  The veteran subsequently had the 
lipoma excised in January 1997.

At his videoconference hearing in April 1998, the veteran 
testified that he had been hospitalized in service at Ft. Sam 
Houston for a total body rash.  He was hospitalized for two 
weeks and received hot tar baths.  The veteran stated that he 
has had recurrences of this body rash over the years.  He 
also maintained that he was hospitalized at Ft. Sill for 
treatment of a skin disorder.  After his discharge from 
service, the veteran indicated that he developed various 
tumors on his body.  He reportedly underwent surgery at the 
Inner Harbor Hospital, now known as South General.  In 
January 1997, the veteran underwent a second surgical 
excision of skin tumors.  This procedure was performed at the 
Jackson, Mississippi VA Medical Center.  

In summary, the veteran is shown to have a current skin 
disorder.  The service medical records document that the 
veteran was treated in service for a skin disorder.  The 
veteran has received intermittent treatment for various skin 
conditions since his discharge from service.  No physician on 
record in this case has provided a nexus between the 
veteran's in-service skin condition and his current skin 
disorder(s).  The RO has denied the veteran's claim on the 
basis that he was not noted to have a skin disorder at the 
time of his discharge from service.  The United States Court 
of Veteran's Appeals (Court) has held that the Board may 
consider only independent medical evidence to support their 
findings.  If the medical evidence of record is insufficient, 
the Board is always free to supplement the record by seeking 
an advisory opinion or ordering a medical examination.  
Colvin v. Derwinski, 1 Vet.App.  171, 175 (1991).  

Considering the questions raised by the variety of skin 
problems documented in service and since discharge from 
service, the Board finds that further VA examination and 
medical opinion is warranted to determine the extent to which 
any of his current skin pathology is related to service.  

In addition, since service connection is in effect for PTSD, 
the veteran's contention that the onset of skin problems 
related to his nerves raises a question of whether there is 
entitlement under the ruling of the Court in Allen v. Brown, 
7 Vet. App. 439 (1995).  In Allen, the Court held that the 
term "disability" for service connection purposes "refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated."  Allen, at 448 
(emphasis in original).  Thus, when aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing before the aggravation.  In 
other words, a veteran is entitled to service connection for 
any increment in the severity of a nonservice-connected 
disability attributable to a service-connected disability.  
To determine entitlement under the Allen analysis, the VA 
examination must identify and define any increment of 
nonservice-connected skin pathology directly caused by the 
service-connected PTSD.  

c.  Essential Hypertension

The service medical records reflect that on enlistment 
examination in June 1963, the veteran's blood pressure was 
134/60 and a chest x-ray was normal.  There is no record of 
complaints, diagnosis or treatment for hypertension in 
service.  On examination for entry into OCS in November 1963, 
a chest x-ray was indicated to be normal and blood pressure 
was 132/72.  An addendum to the notes section of that 
examination report states that the veteran had afternoon 
blood pressure readings on three successive days in March 
1964 of 130/70, 138/70 and 130/60.  The veteran signed a 
statement to the effect that he had not taken any hypotensive 
drugs within the preceding three months of those blood 
pressure readings.  On annual examination in January 1995, 
chest x-ray was negative and blood pressure was 124/80.  
Annual examination in December 1965 showed a negative chest 
x-ray and blood pressure reading of 140/90.  Subsequent 
annual examination in February 1968, blood pressure was 
110/70 and a chest x-ray was normal.  On examinations for 
release from active duty in February 1969 and separation 
examination in June 1969, a chest x-ray was within normal 
limits; blood pressure was 130/78.  The veteran was noted to 
have bathycardia (possible athletic heart) with no other 
explanation.  

On VA cardiovascular examination in September 1996, the 
veteran complained of mild chest pain, palpitations and 
shortness of breath.  The veteran's blood pressure was 
180/104.  The chest was not restricted in expansion or 
tender.  The veteran's lungs were clear to percussion and 
auscultation with no rales or wheezing.  The heart exhibited 
a normal sinus rhythm with no murmurs, gallops or friction 
rubs.  An electrocardiogram revealed a normal sinus rhythm, 
borderline first degree AV block, and left axis deviation.  A 
chest x-ray showed minimal tortuosity of the thoracic aorta, 
with some osteophytosis of the thoracic vertebrae.  The 
diagnostic impression included cardiac bradycardia, with 
questionable mild myocardial infarction, chest pain of 
unknown etiology, and uncontrolled hypertension.

At his April 1998 videoconference Board hearing, the veteran 
indicated that he had been treated by several physicians for 
essential hypertension since his discharge from service: 
treatment records from the White Marsh Potomac Medical Center 
in White Marsh, Maryland, and the Southern West Virginia 
Clinic are currently in the claims folder.  The treatment 
records from Dr. Theodore Patterson, who reportedly works 
part time at the Ft. Howard VAMC, and VA outpatient treatment 
records from the Beckley, West Virginia VAMC are not in the 
claims folder.  The veteran testified that another doctor, 
identified as Dr. Baccarac from Dundalk, Maryland, is retired 
and may possibly have died.  The veteran stated that he might 
be able to obtain some of these records on his own after the 
hearing; no additional records have been submitted by the 
veteran.  Considering the veteran's testimony at his 
videoconference hearing with respect to treatment he has 
received for his claimed disorders, and the absence of those 
treatment records from the claims folder, remand is 
warranted.  See Robinette, supra.

II.  Increased Rating for PTSD 

The veteran contends that his PTSD is more disabling than 
currently evaluated and warrants a rating in excess of 30 
percent.  The veteran also maintains that his service 
connected PTSD prevents him from working.  The veteran's PTSD 
was originally evaluated under the 9400 series of Diagnostic 
Codes, as they existed pursuant to 38 C.F.R. § 4.132, prior 
to November 7, 1996.  However, subsequent to filing his claim 
for an increased rating, the rating schedule for determining 
the disability evaluations to be assigned for all mental 
disorders was changed, effective November 7, 1996.  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  In the April 1997 Supplemental Statement of the 
Case (SSOC), the RO attempted to evaluate the veteran's PTSD 
under the new rating criteria effective November 7, 1996.  It 
is the opinion of the Board, however, that the findings on 
the September 1996 VA psychiatric examination were not 
sufficiently comprehensive to evaluate the current severity 
of the veteran's service connected PTSD under either the old 
or new rating criteria.

On VA psychiatric examination in September 1996, the veteran 
reported that he had worked in military intelligence.  He 
stated that he worked alone, mostly in civilian clothes; his 
name was changed for the purpose of his intelligence work.  
He said that he had difficulty in making the switch to 
civilian life after his discharge.  He had feelings of guilt 
initially and was sent to Panama.  He worked for a steel 
company for eleven years in quality control and than for 9 
years in the shipyard.  He tried to start a business for 
himself from 1980-1983.  He returned to work at the shipyard 
from 1983 to 1990.  Thereafter, he was employed at the Mine 
Safety Academy from 1990 to 1996 where he worked on 
computers.  He has not worked full time since 1996.  The 
veteran complained of problems with his nerves since 1970.  
On examination, the veteran appeared tense, anxious and edgy; 
he did not appear to be significantly depressed.  There was 
no evidence of active hallucinations or delusions.  Attention 
and concentration were impaired and the veteran exhibited 
difficulty with mental calculations and serial sevens.  
Memory and recall for recent events was slightly impaired.  
The veteran denied any active suicidal or homicidal feelings.  
The diagnostic impression include PTSD and history of alcohol 
dependence.  The examiner indicated that the highest level of 
adaptive functioning in the past year was 60-65 on the Global 
Assessment of Functioning (GAF) scale, indicative of mild to 
moderate symptoms.  

The Board notes that there was no comment by the VA examiner 
regarding the extent of the veteran's social and occupational 
impairment as a result of his PTSD, consistent with what the 
Court specifically required in Massey v. Brown, 7 
Vet.App. 204 (1994).  For proper evaluation of the veteran's 
psychiatric disorder under the criteria in effect prior to 
November 7, 1996, the VA examination requested below will 
need to contain all information necessary to comply with the 
Court's precedent decision.  

The case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
ask whether he has received treatment for 
his claimed defective hearing, essential 
hypertension or skin disorder, or for his 
service connected PTSD since January 
1997, the date of the most recent VA 
outpatient treatment records currently in 
the claims folder.  The RO should obtain 
copies of documentation of all treatment 
reported by the veteran.

2.  The RO should also take appropriate 
steps to obtain documentation from the 
following:  Bethlehem Steel Company; Dr. 
Theodore Patterson, at the Ft. Howard 
VAMC; Dr. Baccarac in Dundalk, Maryland; 
Beckley, West Virginia VAMC; South 
General Hospital (formerly known as the 
Inner Harbor Hospital).  All records 
obtained should be associated with the 
claims folder.

3.  Following receipt of the 
aforementioned evidence, the veteran 
should be afforded a comprehensive VA 
dermatological examination to ascertain 
all current skin pathology and the 
etiology thereof.  The entire claims 
folder, including a copy of this remand, 
should be reviewed by the VA examiner in 
connection with the examination and 
he/she should indicate that a review of 
the claims folder was accomplished.  All 
findings should be reported in detail.  
Following examination, the VA physician 
should respond to the following 
questions:  (a) identify all skin 
pathology; (b) indicate whether it is at 
least as likely as not that any currently 
demonstrated skin disorder(s) is(are) 
related to the skin disorder which was 
treated in service, or otherwise related 
to service, including exposure to 
herbicides; for purposes of a 
determination under Allen, supra, the 
examiner should indicate the extent to 
which any currently nonservice-connected 
skin disorder is aggravated by the 
service-connected PTSD.  Any increment of 
additional skin disability due to the 
service-connected PTSD should be 
identified and described in terms of 
actual findings documented in the 
examination report or elsewhere in the 
record.  

4.  The RO should also schedule the 
veteran for a comprehensive examination 
by a VA psychiatrist who has completely 
reviewed the claims folder, including 
this remand order.  He/she should 
indicate in the report that a review of 
the claims folder was accomplished.  The 
purpose of the examination is to 
determine the current severity of the 
service connected PTSD and to obtain 
information which will provide for its 
evaluation based on Court precedent, as 
well as under the new rating criteria for 
psychiatric disorders that went into 
effect in November 1996.  All clinical 
findings should be reported in detail.  
For purposes of obtaining data to 
determine entitlement to an increased 
rating under the pre-November 1996 
criteria, the examiner must comment as to 
the degree to which the psychiatric 
symptoms attributable to the service 
connected PTSD affect the veteran's 
ability to establish and maintain 
effective or favorable relationships with 
people (social impairment) and the degree 
to which those psychiatric symptoms 
result in reduction in initiative, 
flexibility, efficiency and reliability 
levels (industrial impairment).  See 
Massey, supra.  To permit application of 
the post-November 1996 criteria, the 
examining physician must comment as to 
the presence or absence of each symptom 
and finding required under the new rating 
criteria for ratings from zero percent to 
100 percent, and, where present, the 
frequency and/or severity of each symptom 
and finding.  

5.  When the above development has been 
completed, the rating board should 
review the entire record and ensure that 
all development requested in this remand 
order has been complied with in full.  
If any deficiency is present in the 
record, corrective action should be 
taken by the rating board.  See 
38 C.F.R. § 4.2 (1998).  

6.  Thereafter, the RO should evaluate 
the service connected PTSD under the old 
rating criteria, considering the Court's 
guidance in the Massey case.  
Additionally, the veteran's PTSD should 
be evaluated under the new rating 
criteria which became effective November 
7, 1996.  The veteran should be assigned 
a rating consistent with whichever 
rating criteria would provide for a 
higher rating.  See Karnas, supra.

7.  Thereafter, the issues should be 
readjudicated.  The adjudication of the 
skin disorder claim should include 
consideration under the Court's ruling 
in Allen, supra.  In the event the 
benefits sought on appeal remain 
denied, the veteran should be furnished 
with a Supplemental Statement of the 
Case and afforded a reasonable time to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration , as required.  No action is 
required of the veteran until notified.  The purpose of this 
REMAND is to procure clarifying data, ensure due process of 
law and to comply with the precedent decisions of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	R. L. Shaw
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 15 -


